                        DISTRICT COURT OF THE VIRGIN ISLANDS
                                DIVISION OF ST. CROIX

 IRA HOBSON,
                               Plaintiff,
                                                        CASE NO. 1:21-cv-00182
                  v.
                                                        JURY TRIAL DEMANDED
 GLENCORE LTD.; GENERAL ENGINEERING
 CORP.; and GEC LLC,

                               Defendants.


            GLENCORE LTD.’S FIRST AMENDED NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

Defendant Glencore Ltd. (“Glencore”), by its undersigned attorney, hereby files this First

Amended Notice of Removal to supplement the record after its initial Notice of Removal, dated

April 7, 2021, was timely filed. In support thereof, Glencore respectfully states as follows:

                       BACKGROUND AND CITIZENSHIP OF PARTIES

       1.      On or about February 9, 2021, Plaintiff filed a Complaint in the Superior Court of

the Virgin Islands, Division of St. Croix, captioned Ira Hobson v. Glencore Ltd., General

Engineering Corporation, and GEC LLC, Civil No. SX-2021-CV-00087 (hereinafter the

“Superior Court Action”). See ECF No.1, Ex. 1. Glencore received a copy of the initial pleading

setting forth the claim for relief on March 8, 2021.

       2.      On April 7, 2021, Glencore timely removed the Superior Court Action to the

United States District Court for the Virgin Islands. See ECF No. 1.

       3.      Plaintiff Ira Hobson alleges that he is a citizen of the U.S. Virgin Islands. See

ECF No. 1, Ex. 1 ¶ 1.

       4.      Defendant Glencore is a Swiss corporation with its principal U.S. place of

business in New York, NY. See id. ¶ 2.



                                                -1-
       5.       Defendant General Engineering Corporation (“General Engineering Corp.”) is

alleged to be a U.S. Virgin Islands corporation, with its principal place of business in the U.S.

Virgin Islands. See id. ¶ 3. It is no longer in existence.

       6.       Defendant GEC LLC (a/k/a GEC, LLC) is alleged to be a U.S. Virgin Islands

company, the owners of which are citizens of the U.S. Virgin Islands. See id. ¶ 4.

                                  GROUNDS FOR REMOVAL

       7.       This Court has original jurisdiction over civil actions between citizens of different

states in which the matter in controversy exceeds $75,000. See 28 U.S.C. § 1332(a).

       8.       The amount-in-controversy requirement is satisfied. Plaintiff alleges he

contracted lung disease as a result of exposure to purportedly toxic substances, for which

Plaintiff is seeking compensatory and punitive damages. See ECF No. 1, Ex. 1 ¶¶ 8–14.

Without conceding liability or the merits of Plaintiff’s claims, based on these allegations, the

amount in controversy exceeds $75,000.

       9.       Complete diversity exists among the only parties properly joined in this case:

Plaintiff Ira Hobson and defendant Glencore.

       10.      As discussed below, the other named defendants – General Engineering Corp. and

GEC LLC – have been fraudulently joined by Plaintiff.

       11.      “Joinder is fraudulent where there is no reasonable basis in fact or colorable

ground supporting the claim against the joined defendant, or no real intention in good faith to

prosecute the action against the defendants or seek a joint judgment.” Brown v. JEVIC, 575 F.3d

322, 326 (3d Cir. 2009) (quoting In re Briscoe, 448 F.3d 201, 217 (3d Cir. 2006)). “‘[A]

defendant may still remove the action if . . . non-diverse defendants were fraudulently named or

joined solely to defeat’ federal jurisdiction.” Id. (alterations in original) (quoting Briscoe, 448

F.3d at 216).


                                                -2-
        12.         Glencore Limited is permitted to amend its Notice of Removal to clarify

allegations in the original Notice. See, e.g., USX Corp. v. Adriatic Insurance Co., 345 F.3d 190,

205 n. 12 (3d Cir. 2003) (permitting filing of amended notice of removal that “merely clarify (or

correct technical deficiencies in) the allegations already contained in the original notice.”); In re

Paulsboro Derailment Cases (Kidd v. Consolidated Rail Corp.), 2014 U.S. Dist. LEXIS 38000 at

*27 (D.N.J. Mar. 24, 2014) (finding that defendant could amend its notice of removal to cure

technical defects in jurisdictional allegations, and that such amended notice of removal related

back to the original notice of removal), citing Tech Hills II Assocs. v. Phoenix Home Life Mut.

Ins. Co., 5 F.3d 963 (6th Cir. 1993) (affirming district court’s grant of leave to amend notice of

removal because “diversity jurisdiction was alleged in the original petition [for removal], [and]

diversity in fact existed at the time of the original petition . . . .”).

        A.      Plaintiff Has Fraudulently Joined General Engineering Corp. and GEC LLC

        13.      General Engineering Corp. and GEC LLC have been named as defendants in this

action, even though Plaintiff lacks a colorable ground for relief against either defendant, and has

no intention to prosecute the action against either defendant.

               i.          General Engineering Corp. has been defunct for more than 23 years

        14.     On or about January 1, 1998, General Engineering Corporation was merged into

U&W Industrial Supply, Inc., with U&W Industrial Supply, Inc. being the surviving corporation.

ECF No. 1, Ex. 2, Cole Decl., ¶ 7, Ex. E. On or about December 23, 1999, U&W Industrial

Supply, Inc. changed its name to Cosmogony II, Inc. Id. at ¶ 8, Ex. F.

        15.     “An entity that does not exist cannot be sued.” In re Alumina Dust Claims, 71

V.I. 443, 459 (Super. Ct. V.I. 2019) (Molly, J.) (internal citation omitted). Plaintiff has no good

faith basis for naming as a defendant a corporation that ceased to exist in 1998, when it was

merged into another corporation. See Campbell v. Bluebeard’s Castle Inc., No. 2006-67, 2008


                                                    -3-
U.S. Dist. LEXIS 38750, at *8 (D.V.I. May 12, 2008) (interpreting V.I. Code tit. 13, § 253 “to

prevent a merged corporation from being sued after the completion of the merger”). Nor does

Plaintiff have any realistic expectation of pursuing General Engineering Corp. and obtaining a

judgment against it. Naming General Engineering Corp. as a defendant is demonstrably in bad

faith.

               ii.          GEC LLC is not the “successor-in-interest” to General Engineering
                            Corp.

         16.      Plaintiff does not allege that GEC LLC engaged in any of the alleged tortious

conduct.

         17.      In an attempt to manufacture something out of nothing, Plaintiff makes the

conclusory allegation that GEC LLC is the “successor-in-interest” to General Engineering Corp.

Plaintiff offers no facts to support that allegation.

               iii.         Plaintiff’s counsel’s modus operandi to defeat diversity is naming
                            General Engineering Corp. with no intention of pursuing it

         18.         In 2011, Thomas Alkon, P.C. initiated twenty-two cases against Glencore and

other defendants, alleging virtually identical claims as in the instant action. See In re: Bauxite

Containing Silica Halliday Litig. Series, No. SX-2015-CV-00097 (V.I. Super. Ct.); In re:

Bauxite Containing Silica Charles Litig. Series, No. SX-2015-CV-00098 (V.I. Super. Ct.). As in

this case, all twenty-two complaints also named General Engineering Corp. as a defendant.

         19.         In each of those twenty-two cases, General Engineering Corp. was dismissed with

prejudice after the time to remove had expired. See Decl. of Eliot Lauer (“Lauer Decl.”) ¶ 6,

Glencore v. Davis, et al., No. 1:20-cv-00075 (D.V.I. Feb. 15, 2021), ECF No. 31-8. The

inclusion of General Engineering Corp. as a defendant obstructed removal under 28 U.S.C. §

1441(b), as there was no diversity across the adversary line, which there would have been had

General Engineering Corp. not been named as a party. Lauer Decl. ¶ 7.


                                                   -4-
       20.     At the inception of those cases, Glencore was not aware that Thomas Alkon, P.C.

had no intention of pursuing General Engineering Corp. As a result, Glencore did not file any

removal notices in those cases, but proceeded to defend the cases in the Superior Court.

       21.     On April 10, 2015, Thomas Alkon, P.C. filed a stipulation dismissing General

Engineering Corp. with prejudice in those twenty-two cases. Id. ¶ 8. There, each plaintiff and

General Engineering Corp. stated that they had “resolved their differences by way of settlement.”

Id. No settlement agreement, nor any information regarding the terms or amount of any

settlement, has ever been disclosed to Glencore. Id. ¶ 9.

       22.     In those cases, apart from an answer to a First Amended Complaint, General

Engineering Corp. never filed any motions or any other filings. Id. ¶ 10. The plaintiffs never

served any discovery demands on General Engineering Corp. The only discovery provided by

General Engineering Corp. was the service of Rule 26 initial disclosures. Id. ¶ 11. In those

disclosures, General Engineering Corp. stated that only one individual had knowledge of facts

related to the claims; it had no documents related to the claims; and it was not yet sure whether

an insurance policy covered the alleged injuries. Id. It provided no other information. Id.

       23.     Thus, in the nearly four years that these cases were pending against General

Engineering Corp. (2011-2015), nothing changed with respect to the plaintiffs’ cases against

General Engineering Corp. except the passage of time. Id. ¶ 12.

       24.     It is apparent that General Engineering Corp. was only included in these cases to

destroy diversity, and that plaintiffs never had any intention of taking discovery from, much less

pursuing any claims against, General Engineering Corp. After the window of time for removal

under 28 U.S.C. § 1441(b) had closed, the plaintiffs dismissed all claims against General

Engineering Corp. Glencore understood then that it had been victimized and deprived of its




                                               -5-
statutory right of removal by the plaintiffs’ fraudulent joinder of General Engineering Corp. as a

defendant. But it was too late for Glencore to exercise that right. 1

          25.    On February 12, 2019, the instant Plaintiff’s counsel J. Russell B. Pate of The

Pate Law Firm and Korey A. Nelson, Warren T. Burns, and Daniel H. Charest of Burns Charest

LLP entered appearances in the cases originally filed by Thomas Alkon, P.C. See Ex. A. As co-

counsel to Attorney Alkon, Plaintiff’s counsel presumably studied the procedural and strategic

history of those cases, including the naming by Thomas Alkon, P.C. of General Engineering

Corp. as a non-diverse party, the lack of discovery from General Engineering Corp., and the

subsequent dismissal of General Engineering Corp. with prejudice after the time for removal had

passed.

          26.    Plaintiff’s counsel were likewise attorneys of record in In re Alumina Dust

Claims, 71 V.I. 443, 459 (Super. Ct. V.I. 2019), in which Judge Molloy issued his October 15,

2019 Order that under Virgin Islands law, “[a]n entity that does not exist cannot be sued.”

          27.    It is apparent that the instant Plaintiff has no real intention in good faith to

prosecute the action against, or to seek a joint judgment against, General Engineering Corp. or

GEC LLC. Excluding the fraudulently joined defendants, there is diversity, and the case belongs

in this Court.

          28.    It is apparent that the instant Plaintiff has no real intention in good faith to

prosecute the action against, or to seek a joint judgment against, General Engineering Corp. or

GEC LLC. Excluding the fraudulently joined defendants, there is diversity, and the case belongs

in this Court.




1
 The manipulative strategy deployed in these 22 cases was a continuation of the strategy that had been used by Mr.
Alkon in at least 18 other cases. See Lauer Decl. ¶ 14 & App’x A.


                                                       -6-
       B.      The other procedural requirements of 28 U.S.C. § 1446 are met.

       29.     Glencore received a copy of the initial pleading setting forth the claim for relief

on March 8, 2021. This Notice of Removal is therefore timely. See 28 U.S.C. § 1446(b).

       30.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal is simultaneously being given to Plaintiff, and a copy of the Notice of Removal will be

promptly filed with the Clerk of the Superior Court of the Virgin Islands, Division of St. Croix.

       31.     The consent of General Engineering Corp. and GEC LLC is not required under

the unanimity rule of 28 U.S.C. § 1446(b)(2)(A). See Balazik v. Cty. of Dauphin, 44 F.3d 209,

213 n.4 (3d Cir. 1995) (“The unanimity rule may be disregarded where . . . a defendant has been

fraudulently joined.”).

       32.     Glencore reserves all defenses, including but not limited to all defenses specified

in Rule 12(b) of the Federal Rules of Civil Procedure.




                                               -7-
                                         CONCLUSION

       Complete diversity exists among the proper, non-fraudulent parties to the

above-captioned case, and the amount in controversy exceeds $75,000. Pursuant to 28 U.S.C. §§

1332, 1441, and 1446, Glencore is properly removing the case from the Superior Court of the

Virgin Islands to the District Court of the Virgin Islands, Division of St. Croix.

       WHEREFORE, Glencore hereby removes this action from the Superior Court of the

Virgin Islands, Division of St. Croix to this Court, and reserves all defenses.

Dated: May 3, 2021
                                              /s/ Richard H. Hunter               .
                                              Richard H. Hunter, Esq.
                                              V.I. Bar No. 332

                                              HUNTER & COLE
                                              1138 King Street, Ste. 3
                                              Christiansted, St. Croix VI 00820
                                              Phone: 340-773-3535
                                              Fax: 340-778-8241
                                              rhunter@huntercolevi.com




                                                -8-
